Title: From John Adams to Samuel Adams, 28 July 1778
From: Adams, John
To: Adams, Samuel


     
      My dear Sir
      Passi July 28 1778
     
     The Sovereign of Britain and his Council have determined to instruct their Commissioners to offer you Independance, provided you will disconnect yourselves from France.
     The Question arises how came the King and Council, by Authority to offer this? It is certain that they have it not.
     In the next Place, is the Treaty of Alliance between Us and France, now binding Upon Us? I think there is not room to doubt, it: for Declarations and Manifestos dont make the state of War they are only Publications of the Reasons of War. Yet the Message of the King of Great Britain to both Houses of Parliament, and their Answers to that Message were as full a Declaration of War as ever was made. And accordingly Hostilities have been frequent, ever since.
     This Proposal then is a modest Invitation to a gross act of Infidelity and Breach of Faith. It is an Observation that I have often heard you make, that “France is the natural Ally of the united States.”
     This observation is in my opinion both just and important. The Reasons are plain.
     As long as Great Britain shall have Canada Nova Scotia, and the Floridas, or any of them So long will Great Britain be the Enemy of the United States, let her disguise it as much as she will.
     It is not much to the Honour of human Nature, but the Fact is certain that neighbouring Nations are never Friends in Reality. In the Times of the most perfect Peace between them their Hearts and their Passions are hostile, and this will certainly be the Case for ever between the 13 united states and the English Colonies.
     France and England as Neighbours and Rivals never have been and never will be Friends. The Hatred and Jealousy between the Nations is eternal and ineradicable.
     We therefore, as on the one Hand we have the surest Ground to expect the Jealousy and Hatred of Great Britain, so on the other We have the Strongest Reasons to depend upon the Friendship and Alliance of France. And no one Reason in the World to expect her Enmity or her Jealousy, as she has given up every Pretention to any Spot of Ground on the Continent. The United states therefore, will be for Ages, the natural Bulwark of France against the Hostile designs of England against her, and France is the natural Defence of the united States against the rapacious Spirit of Great Britain against them.
     France is a Nation So vastly eminent, having been for so many Centuries what they call the dominant Power of Europe, being incomparably the most powerfull at Land, that united in a close Alliance with our states and enjoying the Benefit of our Trade there is not the smallest Reason to doubt, but both will be a sufficient Curb upon the naval Power of Great Britain.
     
     This Connection therefore will forever secure a Respect for our states in Spain Portugal and Holland too, who will always chose to be upon friendly terms with Powers who have numerous Cruisers at sea, and indeed in all the rest of Europe.
     I presume therefore that sound Policy as well as good Faith, will induce Us, never to renounce our Alliance with France, even altho it should continue Us for some time in War. The French are as sensible of the Benefits of this Alliance to them as We are, and they are determined, as much as We, to cultivate it.
     In order to continue the War, or at least that We may do any good in the common Cause, the Credit of our Currency must be supported, but how? Taxes, my dear sir Taxes. Pray let our Countrymen consider and be wise. Every farthing they pay in Taxes is a farthings worth of Wealth and good Policy.
     If it was possible to hire Money in Europe, to discharge the Bills, it would be a dreadfull Drain to the Country to pay the Interest of it. But I fear it will not. The House of Austria, have sent orders to Amsterdam to hire a very great sum, England is borrowing great sums and France is borrowing largely. Amidst such demands for Money, and by Powers, who offer better Terms I fear We shall not be able to succeed.
     
      Pray write me as often as you can & believe me your Frd & servant
     
    